Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-18 and 20-26 are rejected under 35 U.S.C. 112(a)
Claim 14 recites “a single layer of a thermally bound prepreg that is randomly disposed in a plane”. However, while there is support in the specification as originally filed to recite that “chopped prepregs” are randomly disposed in a plane (para 0013, 0063), there is no support to recite the “thermally bound prepreg” is randomly disposed in a plane.
Claims 15-18 and 20-26 are rejected as dependent on rejected Claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites in line 2 “a single layer of a thermally bound prepreg” and in line 4 “chopping the prepreg into chopped prepregs”. The scope of the claim is confusing given that it is not clear if “the prepreg” in line 4 refers to the “thermally bound prepreg” in line 1. If the prepreg in line 4 does refer to that in 
Claims 15-18 and 20-26 are rejected as dependent on rejected Claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-18, 20-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (US 8329280 B2) in view of Bongiovanni et al. (US 2010/0222461 A1).
Regarding Claim 14, Taketa discloses a molding material, comprising a chopped fiber bundles and a matrix resin, wherein the aggregate of the chopped fiber bundles is in a form of a sheet (Col 4, lines 42-47) and the chopped fiber bundles are made by chopping a prepreg, comprising a reinforcing fiber sheet and a resin matrix (Col 5, line 63-Col 6, line 21). Taketa further discloses bonding the chopped fiber bundles together (Col 6, lines 45-55) using a heat press (Col 33, lines 11-12). Taketa further discloses the chopped fiber bundles may be scattered such that the arranging direction of the respective reinforcing fibers of the large number of chopped fiber bundles on the molding base is made random (Col 7, lines 42-46).
Taketa further discloses the chopped fiber bundles may be scattered in one layer and bonded together (Col 6, lines 45-55). Example 5 discloses a single layer bonded by a heat press (i.e. thermally bound) (Col 37, lines 40-46).
Taketa does not disclose the prepreg having a cure extent of 3% or more and less than 30% as claimed.
Bongiovanni discloses prepregs with a cure degree of about 30-36% (para 0132; Fig 4A); this partial curing enables the prepreg to maintain its shape, without distortion (0037). 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa to incorporate the teachings of Bongiovanni and cure the prepreg to a cure extent of about 30-36% before chopping. Doing so would allow the chopped prepreg to maintain its shape without distortion.
The only deficiency of Taketa in view of Bongiovanni is that Taketa in view of Bongiovanni discloses the use of about 30% cure extent, while the present claims require less than 30%.
However, given that “about” includes values slightly below those recited, the cure degree disclosed by Bongiovanni of “about 30%” meets the claimed cure extent of “less than 30%”.
Alternatively, it is apparent that the instantly claimed amount of cure extent and that taught by Taketa in view of Bongiovanni are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of cure extent disclosed by Taketa in view of Bongiovanni and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of cure extent disclosed in the present claims is but an obvious variant of the amounts disclosed in Taketa in view of Bongiovanni, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding Claim 15,
Regarding Claim 16, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the chopped fiber bundle has a transition segment in which the number of the reinforced fibers increases toward the central part of the chopped fiber bundle in the aligned direction of the reinforced fibers with both ends in the aligned of the reinforced fibers in the chopped fiber bundle being a starting point (Abstract).
Regarding Claim 17, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the fiber bundles chopped at an angle of 2° to 30° with respect to the arranging direction of the reinforcing fiber (Col 4, lines 17-26). 
Regarding Claim 18, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the length of each of the reinforced fibers is in the range of 5 to 100 mm (Abstract).
Regarding Claim 20, 
Regarding Claim 21, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. While there is no disclosure that the resin sheet of Taketa meets the tensile strength as presently claimed, given that Taketa discloses resin sheet including reinforcing fiber identical to that used in the present invention, it is clear that the resin sheet would inherently satisfy the tensile strength relationships.
Regarding Claims 24 and 25, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the weight per unit area of the chopped fiber bundle is 1000 g/m2 (Col 35, lines 4-5), but does not disclose an average basis weight or minimum basis weight of the resin sheet as claimed. However, it would have been obvious to one of ordinary skill in the art to use average basis weight, including that claimed, in order to produce resin sheet with desired strength and reinforcement. It would also be obvious to have a minimum basis weight, including 40-100% relative to the average basis weight, in order to produce a resin sheet with uniform reinforcement and strength throughout the sheet.
Regarding Claim 26, Taketa in view of Bongiovanni discloses all the limitations of the present invention according to claim 1 above. Although Taketa does not disclose the prepreg being a cut-out remnant piece left after cutting 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Taketa meets the requirements of the claimed resin sheet, Taketa clearly meets the requirements of present claims.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa in view of Bongiovanni as applied to claim 14 above, and further in view of Tosaka et al.  (WO 2017/122819 - using US 2019/0021175 A1 as an equivalent English translation)
Regarding Claims 22 and 23, Taketa in view of Bongiovanni discloses all the limitation of the present invention according to Claim 14 above, but does not disclose a surface layer having a thickness of 100 µm or more and less than 1000 µm, wherein the resin layer contains the thermosetting resin.
Tosaka discloses a prepreg comprising fiber substrate layers and one or more resin composition layers (para 0042, 0103) wherein the resin of the resin composition layers is the same as the resin in the fiber substrate layers (para 0106), which is a thermosetting resin such as epoxy (para 0056). The resin layers have a thickness of 10 to 200 µm, which is preferable from the viewpoint of moldability and workability (para 0114). While Tosaka discloses at least one of the one or more resin composition layers has a fiber substrate layer on each of both surfaces (para 0042), this is not required of the additional resin composition layer(s), which therefore could be a surface layer of the product.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa in view of Bongiovanni to incorporate the teachings of Tosaka and produce a resin sheet as claimed having resin layers, including a surface layer, having a thickness as claimed and comprising the thermosetting resin of the prepreg. Doing so would be preferable from a viewpoint of moldability and workability.
Claims 14-18, 20-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa et al. (US 8329280 B2) in view of Padilla-Acevedo et al. (US 2014/0212582 A1).
Regarding Claim 14, Taketa discloses a molding material, comprising a chopped fiber bundles and a matrix resin, wherein the aggregate of the chopped fiber bundles is in a form of a sheet (Col 4, lines 42-47) and the chopped fiber bundles are made by chopping a prepreg, comprising a reinforcing fiber sheet and a resin matrix (Col 5, line 63-Col 6, line 21). Taketa further discloses bonding the chopped fiber bundles together (Col 6, lines 45-55) using a heat press (Col 33, lines 11-12). Taketa further discloses the chopped fiber bundles may be scattered such that the arranging direction of the respective reinforcing fibers of the large number of chopped fiber bundles on the molding base is made random (Col 7, lines 42-46).
Taketa further discloses the chopped fiber bundles may be scattered in one layer and bonded together (Col 6, lines 45-55). Example 5 discloses a single layer bonded by a heat press (i.e. thermally bound) (Col 37, lines 40-46).
Taketa does not disclose the prepreg having a cure extent of 3% or more and less than 30% as claimed.
Padilla-Acevedo discloses fiber-reinforced prepregs which are partially cured (para 0005). Padilla-Acevedo discloses a cure extent of 20% or more is desirable, so that the resin successfully impregnates the fiber instead of flowing straight through (para 0005, lines 4-10). Padilla-Acevedo further discloses a cure extent of 30% or less is desirable (para 0010, line 10), so that the prepregs will maintain good adhesion when pressed together for the final cure (para 0006).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa to incorporate the teachings of Padilla-Acevedo and cure the prepreg to a cure extent on 20-30% before chopping. Doing so would ensure the resin successfully impregnates the fiber instead of flowing straight through and would maintain good adhesion when the chopped pieces are pressed together for the final cure.
Regarding Claim 15, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the reinforcing fibers of the chopped fiber bundles are arranged in substantially one direction (Col 3, lines 44-45).
Regarding Claim 16, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the chopped fiber bundle has a transition segment in which the number 
Regarding Claim 17, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the fiber bundles chopped at an angle of 2° to 30° with respect to the arranging direction of the reinforcing fiber (Col 4, lines 17-26). 
Regarding Claim 18, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the length of each of the reinforced fibers is in the range of 5 to 100 mm (Abstract).
Regarding Claim 20, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the chopped fiber bundles have a maximum width to maximum thickness ratio of 20 to 400 (Col 4, lines 9-16).
Regarding Claim 21, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. While there is no disclosure that the resin sheet of Taketa meets the tensile strength as presently 
Regarding Claims 24 and 25, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Taketa further discloses the weight per unit area of the chopped fiber bundle is 1000 g/m2 (Col 35, lines 4-5), but does not disclose an average basis weight or minimum basis weight of the resin sheet as claimed. However, it would have been obvious to one of ordinary skill in the art to use average basis weight, including that claimed, in order to produce resin sheet with desired strength and reinforcement. It would also be obvious to have a minimum basis weight, including 40-100% relative to the average basis weight, in order to produce a resin sheet with uniform reinforcement and strength throughout the sheet.
Regarding Claim 26, Taketa in view of Padilla-Acevedo discloses all the limitations of the present invention according to claim 1 above. Although Taketa does not disclose the prepreg being a cut-out remnant piece left after cutting shaped products out of a sheet-like prepreg or a recycled material that does not meet a quality standard when the resin of the prepreg is cured, it is noted that “[E]ven though product by process claims are limited by and defined by the 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Taketa meets the requirements of the claimed resin sheet, Taketa clearly meets the requirements of present claims.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Taketa in view of Padilla-Acevedo  as applied to claim 14 above, and further in view of Tosaka et al.  (WO 2017/122819 - using US 2019/0021175 A1 as an equivalent English translation).
Regarding Claims 22 and 23, Taketa in view of Padilla-Acevedo discloses all the limitation of the present invention according to Claim 14 above, but does not 
Tosaka discloses a prepreg comprising fiber substrate layers and one or more resin composition layers (para 0042, 0103) wherein the resin of the resin composition layers is the same as the resin in the fiber substrate layers (para 0106), which is a thermosetting resin such as epoxy (para 0056). The resin layers have a thickness of 10 to 200 µm, which is preferable from the viewpoint of moldability and workability (para 0114). While Tosaka discloses at least one of the one or more resin composition layers has a fiber substrate layer on each of both surfaces (para 0042), this is not required of the additional resin composition layer(s), which therefore could be a surface layer of the product.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Taketa in view of Padilla-Acevedo to incorporate the teachings of Tosaka and produce a resin sheet as claimed having resin layers, including a surface layer, having a thickness as claimed and comprising the thermosetting resin of the prepreg. Doing so would be preferable from a viewpoint of moldability and workability.
Response to Arguments
In light of Applicant’s amendment, the 35 USC 112(a) rejection of record is withdrawn.
In light of Applicant’s amendment, the 35 USC 103 rejections of record over Taketa and over Taketa in view of Tosaka are withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BETHANY M MILLER/Examiner, Art Unit 1787                                                                                                                                                                                                         
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787